Title: To George Washington from William Livingston, 9 January 1779
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] 9 January 1779
  
  While the Magistrates had the charges against Hetfield under consideration, he made his escape from the guard; and unless his treason (of which I have no doubt) could be more clearly proved than I imagine it would have been upon his tryal, it is perhaps best for the public, that he has been thus driven to take sanctuary with the Enemy where I believe he can do us less mischief, th<an in> his late commodious situation to betray his <Country>.
  Thirty odd of the Convention troops have deserted in a Body at Andover. Near twenty of them have been retaken, and confined at Morris Town. [Five] of those, having made their escape from Morris 
    
    
    
    Town, have been retaken near Newark, three by one of our Inhabitants, & two by the New Jersey troops. Two of these five very materially depose against two of the Inhabitants of Sussex, who induced them to desert at Andover, and aided supported and piloted them part of the way in their intended march to New York—General Maxwell purposes to send the five back to Morris Town. But as none of those prisoners are by any means secure under the care of our militia guard, I could wish your Excellency would be pleased to order them all to be conducted to a place of greater safety, & more remote from the Enemys lines. I mean all of them except the two, who have deposed against the men who assisted them in their desertion, whom I would fain keep for witnesses to convict those villains<—>Their names are John Ward, & James Gibson. I have the honour to be With the greatest respect Dear Sir your Excellency’s most humble Servant

  Wil: Livingston

